130 S.E.2d 402 (1963)
259 N.C. 277
Mrs. Pearl WIGGINS
v.
Tully Graham PONDER, Original Defendant, and George B. Wiggins, Additional Defendant.
No. 237.
Supreme Court of North Carolina.
April 17, 1963.
*403 Plumides & Plumides and Warren D. Blair, Charlotte, for plaintiff.
Kennedy, Covington, Lobdell & Hickman, and R. C. Carmichael, Jr., Charlotte, for original defendant.
MOORE, Justice.
Plaintiff excepts to the allowance of the original defendant's motion for nonsuit of her action. This presents the question whether the admissions in the pleadings and plaintiff's evidence, taken in the light most favorable to her, permit the inference that the original defendant was negligent and that such negligence was a proximate cause of the accident. The original defendant did not plead contributory negligence on the part of plaintiff; she was a guest passenger; her conduct is not called into question.
Original defendant admits in his answer the allegations of paragraph 4 of the complaint, that immediately before the accident he was operating an automobile owned by him "and was travelling in a generally westerly direction on said Highway #29 at a point immediately east of where the same intersects with Cox Road."
Plaintiff's evidence is in substance as follows:
Plaintiff, Pearl Wiggins, was riding as a passenger in the automobile of her husband, George B. Wiggins; he was driving. They were travelling eastwardly on Highway 29 and approaching the Cox Road intersection. They were travelling in the outside lane for eastbound traffic. The lights on the car were burning. The posted speed limit was 45 miles per hour, and as the Wiggins car approached the intersection its speed was 40 miles per hour, and the traffic light at the intersection was green. The caution light *404 came on just as the Wiggins car entered the intersection, and the car continued forward. At this time there were no vehicles in front of it in the two eastbound lanes. Defendant Ponder's car "made a left-hand turn into" the path of the Wiggins car. Mr. Wiggins testified: "The first time I saw it (Ponder's car), he left his lane of travel and entered into my lane of travel." Plaintiff saw no lights on Ponder's car, and saw no turn signal given. There was no other traffic at the intersection, nothing to obstruct Ponder's view. Wiggins did not have time to apply brakes. The Wiggins car struck the Ponder car as it was moving at an angle across the Wiggins lane of travel. The collision occurred in the Wiggins lane of travel and about the middle of Cox Road. Plaintiff was injured.
There are many inconsistencies, discrepancies and contradictions in plaintiff's evidence (not set out herein), but they are for the jury and not the court, and do not justify nonsuit. Benton v. Montague, 253 N.C. 695, 117 S.E.2d 771.
Any person who undertakes to drive a motor vehicle upon a highway must exercise reasonable care to ascertain that such movement can be made in safety before he turns to the right or left from a direct line, and to signal his intention to turn in the prescribed manner whenever the operation of any other vehicle may be affected by such movement. G.S. § 20-154(a); Grimm v. Watson, 233 N.C. 65, 62 S.E.2d 538. It is incumbent upon a motorist, before making a left turn at an intersection, to give a plainly visible signal of his intention to turn and to ascertain that the movement can be made in safety. G.S. § 20-155(b). This, without regard to which vehicle enters the intersection first. Where motorists are proceeding in opposite directions and meeting at an intersection controlled by automatic traffic lights, G.S. § 20-155(a) has no application. Shoe v. Hood, 251 N.C. 719, 726, 112 S.E.2d 543. Where it may be inferred from plaintiff's evidence that defendant has failed to observe either of these statutory requirements and injury has been suffered by plaintiff because of such failure, plaintiff has made out a prima facie case of actionable negligence. Farmer v. Alston, 253 N.C. 575, 117 S.E.2d 414; Hudson v. Petroleum Transit Co., 250 N.C. 435, 108 S.E.2d 900.
In the instant case it does not appear, as a matter of law, that the conduct of the additional defendant, if it amounts to actionable negligence, was the sole proximate cause of the collision and insulated the negligence of the original defendant. Rattley v. Powell, 223 N.C. 134, 136, 25 S.E.2d 448.
It appears prima facie from plaintiff's evidence that the original defendant turned left at the intersection into the path of the car in which plaintiff was riding, without having ascertained that the movement could be made in safety, and that plaintiff was injured by this conduct on the part of the original defendant. The trial court erred in entering the judgment of nonsuit.
Reversed.